              Case 1:19-cv-09124-VM Document 27 Filed 04/12/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

ROHAN RAMCHANDANI,

                        Plaintiffs,                            No. 1:19-cv-9124 (VM)

         v.

CITIGROUP INC., CITICORP and CITIBANK, N.A.

                        Defendants.

                                  NOTICE OF APPEARANCE

         PLEASE TAKE NOTICE that William Harrington, an attorney with the law firm of

Goodwin Procter LLP, duly admitted to the Bar of this Court, hereby appears as counsel for

Defendants Citigroup Inc., Citicorp (now known as Citicorp LLC) and Citibank, N.A., in the

above-captioned action and requests that all subsequent papers be served at the address indicated

below.

Dated: New York, New York                   Respectfully submitted,
       April 12, 2021
                                         By: s/ William Harrington
                                         William Harrington

                                         GOODWIN PROCTER LLP
                                         The New York Times Building
                                         620 Eighth Avenue
                                         New York, New York 10018
                                         Tel.: 212.813.8800
                                         Fax: 212.355.3333
                                         wharrington@goodwinlaw.com

                                         Attorney for Defendants
